DETAILED ACTION
Acknowledgements
This action is in response to Applicant’s filing on Aug. 31, 2022, and is made Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 a.m.–4:00 p.m., CST.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/334,556, on Mar. 19, 2019. For purposes of applying prior art, a priority date of Oct. 27, 2016, is used.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Apr. 25, 2022, was filed before the mailing of a first office action after the filing of a request for continued examination under §1.114 and therefore, is in compliance with the provisions of 37 CFR 1.97(b)(4). Accordingly, the IDS has been considered. A reformed copy of the IDS is attached hereto.

Claim Status
 The status of claims is as follows: 
Claims 1–21 remain pending and examined with Claims 1, 16, 17, 18, 19, and 20 in independent form.
Claims 1–5, 8, 9, 16, 17, 18, 19, 20, and 21 are presently amended. 
No Claims are added or cancelled.

Response to Amendment
 	Applicant's Amendment has been reviewed against Applicant’s Specification filed March 19, 2019, [“Applicant’s Specification”] and accepted for examination. No new matter was entered.
Applicant's Amendment to address objections to Applicant’s Specification (Title) has been reviewed and has overcome each and every objection to Applicant’s Specification previously set forth in the Non-Final Office Action mailed May 31, 2022 [“Non-Final Office Action"]. The objection to Applicant’s Specification (Title) is withdrawn. Applicant's Amendment to the Specification (Title) is acknowledged and entered.
Applicant's Amendment to address claim interpretations under 35 U.S.C. § 112(f) has been reviewed and has rebutted the presumption that the claim limitations should be treated in accordance with § 112(f) because the claims have been amended to recite sufficient structure. The interpretation of the following claim terms in the Non-Final Office Action under § 112(f) is withdrawn: 
control unit;
communication unit;
data processing unit;
Accordingly, the corresponding rejections of Claim 16 under § 112(a) and § 112(b) are rendered moot.  

Response to Arguments
35 U.S.C. § 112(b)
Applicant's Argument explaining where support is located to address the rejection under 35 U.S.C. § 112(a), Claims 8 and 21, has been reviewed and found persuasive. Applicant’s Reply at *18–9. The rejection of Claims 8 and 21 under § 112(a) as set forth in the Non-Final Office Action is withdrawn.
35 U.S.C. § 103 Rejection
	Applicant argues the prior art of record “clearly does not satisfy the elements particularly recited by amended independent claim 1.” Applicant’s Reply at *22. Specifically, Applicant argues prior art Purves does not “fairly teach or suggest the elements presently recited in relation to [1] setting conditions stored in a registration database including [2] a setting condition related to behavioral information that is based on motion information of the information processing device within a predetermined time, let alone any teaching or suggestion of [3] setting conditions being set by another information processing device, which transmits the setting conditions to a process condition management server.” Applicant’s Reply at *21. For clarity of the record, Examiner provides the following response. 
Regarding [1], prior art Purves discloses what is claimed as interpreted by the Examiner in view of Applicant’s Specification. Non-Final Act. at *18–9. Applicant appears to ascribe a different meaning of “setting condition” but fails to further explain why Examiner’s interpretation is incorrect. This argument is thus conclusory and fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Regarding [2], Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The distinguishing claimed feature from the prior art is the amended feature indicated by italics font supra. 
Regarding [3], the Non-Final Office Action relied on the combination of prior art Purves and Baker to disclose this limitation. Thus, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that prior art Baker does not cure the deficiencies of Purves. Applicant’s Reply at *21–2. Specifically, Applicant argues that “there is simply no teaching or suggestion [in prior art Baker] of [1] setting conditions including at least [2] a setting condition based on motion information of the information processing device within a predetermined time being set by another information processing device, [3] which transmits the setting conditions to a process condition management server.” Id. at *22. For clarity of the record, Examiner provides the following response.
Regarding [1], prior art Baker, in addition to prior art Purves, also discloses “setting conditions,” which Examiner construed in view of Applicant’s Specification as “a condition for determining whether or not to perform a transaction”. Non-Final Act. at *18. See at least Baker, ¶ [0026], “Some of the features of a wallet that are added to an account include how money is entered into the wallet, who holds or has access to the wallet, the rules that apply to how each wallet can be used for different services, and the hierarchical use of the wallets for each service.” See also the cited portions of Baker in the Non-Final Office Action. Non-Final Act. at *21. The “rules that apply to how each wallet can be used for different services” are setting conditions as construed by the Examiner.
Regarding [2], Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The distinguishing claimed feature from the prior art is the amended feature indicated by italics font supra. 
Regarding [3], Baker discloses said limitation. It is not clear what Applicant believes that setting conditions are not disclosed by prior art Baker or why the setting conditions are not transmitted to a process management server as explained by the Non-Final Office Action as Applicant provides none. See, Non-Final Act. at *21. This argument is thus conclusory and fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Examiner’s Statement of Eligibility Under 35 U.S.C. § 101
Applicant’s Reply to the §101 rejection set forth in the Final Office Action mailed Feb. 24, 2022, are persuasive for at least the reasons in Applicant’s Reply supplemented by the explanation below. Applicant’s Reply at 14–9. The pending claims are directed to a statutory category, recite an abstract idea exception, but integrate the abstract idea exception into a practical application in some other meaningful way. MPEP 2106.05(e). The claims present a close call in view of the poor English language translation. The following explanation is provided.
Examiner finds USPTO Example 35, Claim 3, instructive. In USPTO Example 35, Claim 3, the claimed process was determined eligible under § 101. In that example, verification of an ATM transaction was performed using generic computer components in a non-conventional and non-generic way. Specifically, a generic mobile device (instead of the ATM keypad) and an image (instead of a PIN) was used to verify a user’s identity with the ATM machine. The example reasoned this combination of non-conventional steps to verify a user’s identity with an ATM machine was an improvement in ATM technology even though generic computer components were used. Example 35 concluded Claim 3 was eligible under § 101, citing BASCOM.1 
Here, like in Example 35, Claim 3, the claimed process performs a “transaction process with electronic money” using well-known computer components in a non-conventional and non-generic way using the combination of: (1) “biometric information” from a “biometric information acquisition sensor” and (2) “behavior information” from a “behavior sensor.” The combination of biometric and behavior information for payment operates in a non-conventional and non-generic way to ensure the user’s identity is verified in a secure manner that is more than the conventional verification process employed by an electronic payment transactions alone. Accordingly, the pending claims here, like the USPTO Example 35 claims there, are eligible under § 101 for analogous reasoning. MPEP 2105.05(e); See Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ2d 1, 9 (1981) ("a new combination of steps in a process may be patentable even though all the constituents of the combination were well known and in common use before the combination was made"); BASCOM Global Internet Servs. V. AT&T Mobility LLC, 827 F.3d 1341, 1349, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016). 
The limitations that confer eligibility under § 101 are:
Claims 1: “receive … a result of a transaction process with electronic money performed on [establishing/satisfying] conditions (a) and (b) below: (a) checking that user authentication based on the biometric information … is established; and (b) checking that the behavioral information satisfies a setting condition.”
Claim 16: “in a case in which the user authentication is established … perform a remittance process to the user account or a payment process from the user account or output a request for a transaction process … on a basis of the determination of the satisfaction [of the behavior information settling condition].”
Claim 17: “in a case in which the user authentication is established, … perform a remittance process to the user account or a payment process from the user account or output a request for a transaction process … on a basis of the determination of the satisfaction [of the behavior information settling condition].”
Claim 18: “in a case in which the user authentication is established, … and … on a basis of the determination of the satisfaction [of the behavior information settling condition] … perform a remittance process to the user account or a payment process from the user account.”
Claim 19: “receive … a result of a transaction process with electronic money performed on  [establishing/satisfying] conditions (a) and (b) below: (a) checking that user authentication based on the biometric information … is established; and (b) checking that the behavioral information satisfies a setting condition.”
Claim 20: “receiving … a result of a transaction process with electronic money performed on [establishing/satisfying] conditions (a) and (b) below: (a) checking that user authentication based on the biometric information … is established; and (b) checking that the behavioral information satisfies a setting condition.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1–20 are rejected under 35 U.S.C. 103 as being unpatentable over Purves (U.S. Pat. Pub. No. 2015/0073907) [“Purves”] in view of Baker et al. (U.S. Pat. Pub. No. 2013/0065555) [“Baker”] and further in view of Blahnik (U.S. Pat. No. 2016,0089569) [“Blahnik”].

Regrading Claim 1, Purves discloses
An information processing device comprising: 
(See at least Fig 1B, element 171, disclosing a “wearable device,” such as “a wrist watch” or “pair of glasses” also called a “wearable intelligent vision device (WIVD).” ¶¶ [0058], [0063], [0009] (defining “WIVD”).)

circuitry [controller 4401] configured to perform a transaction with electronic money associated with a user account; 
(See at least Fig. 44 and associated text ¶ [0380], “illustrating embodiments of a WIVD controller 4401.” Fig. 1D-1 discloses the WIVD performing a transaction with John Smith for $50, electronically.)

a biometric information acquisition sensor configured to acquire biometric information; and 
(See at least ¶ [0064], the WIVD device 171 may have sensors (e.g., EEG sensors, cameras, etc.) for measuring biometric information 173 associated with the user 170.”)

a behavioral sensor configured to acquire behavioral information, 
(Examiner interprets “behavior sensor” as an “accelerometer”. Spec., ¶ [0185] (The acceleration sensor can detect, for example, a behavior of the user and specifically detect that the user is running, is moving swing his or her hand to the upper and lower sides or the right and left or the like and acquires motion information of the user.”). See at least Fig. 23a, step 2305, “Receive accelerometer/gyroscope data for gesture [motion], vocal command audio file, and/or video image of gesture [from the user device 206” and associated text ¶ [0278] (same); ¶ [0065] (WIVD has “motion sensors”))

wherein the circuitry is further configured to transmit the biometric information acquired by the biometric information acquisition sensor and the behavioral information acquired by the behavioral sensor [accelerometer] to a process condition management server [WIVD server 178] storing one or more setting conditions [user authentication for “check in”] in a registration database, and
(Examiner interprets “setting condition” in view of Applicant’s Specification as “a condition for determining whether or not to perform a transaction”. Spec., ¶ [0069]. 
Regarding the biometric information, see at least ¶ [0067], “If the received user identification is insufficient to authenticate the user 170 (e.g., customer ID or name), the merchant system 177 may request additional biometrics to be transmitted. In response to the request, the WIVD device 171 may detect the requested biometric information (e.g., eye pattern, finger print, facial image, etc.) and transmit it to the merchant system (the transmission may directly from the WIVD device 171 or the mobile device 172). The merchant system 177 may itself verify the received biometric information (e.g., by checking it against the merchant's own database records), or forward the information to the WIVD server 178 for verification.” Alternatively, “the WIVD device 171 may transmit the detected biometric information 173 along with an authentication request to the WIVD server 178 for verification … The WIVD server 178 may then use the [biometric] information to query a database 179 … the WIVD server 178 may compare the stored biometric information 173 with the biometric information 173 received to determine whether there is a sufficiently close match [to authenticate the user].” ¶ [0068]. “[T]he WIVD controller 4401 may be connected to and/or communicate with entities such as, but not limited to: … a communications network 4413.” ¶ [0382]. 
Regarding the behavioral information, see at least Fig. 23a and associated text ¶ [0278], “WIVD may receive 2305 the data from the user's device, which may include accelerometer and/or gyroscope data pertaining to the gesture.” “As shown in FIG. 23b, WIVD may, after determining the gesture and vocal command made, query an action table of a WIVD database 2312 to determine which of the actions matches the provided gesture … If a matching action is found, then WIVD may determine what type of action is requested from the user. If the action is a multi-party payment-related action 2315 (i.e., between more than one person and/or entity), WIVD may retrieve the user's account information 2316 … WIVD may then use the account information to perform the transaction between the two parties 2317, which may include using the account IDs stored in each entity's account to contact their payment issuer in order to transfer funds, and/or the like.” ¶ [0281]; ¶ [0281] (explaining “single-party payment related action”)).

receive a result of a transaction process with electronic money performed on conditions (a) and (b) below: 
(See at least Fig. 22a, element 2217, and associated text ¶ [0274], “the WIVD may send the user to a confirmation page 2217 … which may indicate that the action was successfully performed.” “WIVD allows for composite actions composed of multiple disparate inputs, actions and gestures (e.g., real world finger detection, touch screen gestures, voice/audio commands, video object detection, etc.) as a trigger to perform a WIVD action (e.g., engage in a transaction, select a user desired item, engage in various consumer activities, and/or the like).” ¶ [0268].)

(a) checking that user authentication based on the biometric information in the process condition management server is established [verified]; and 
(See at least ¶ [0067] and the portion cited supra.)
(b) checking that the behavioral information satisfies [matches] a setting condition among the one or more setting conditions stored in the registration database [WIVD database 2312] of the process condition management server [Fig. 1B, WIVD server 178], 
(See at least Fig. 23a and associated text ¶ [0278] and the portion cited supra.)

[…]

Purves does not disclose but Baker discloses
	
wherein the one or more setting conditions [management of phone features] are set by another information processing device [administrator], which transmits the one or more setting conditions to the process condition management server
(See at least ¶ [0025], The present invention is directed to the real-time management of a device in general, and more particularly to the management of a phone by an administrator, such as a parent, guardian, financier, employer, supervisor, or responsible party, who can specifically control the use of a device, such as a phone, through management of its features and the wallets associated with the device.” “The administrator would be responsible for establishing the rules or parameters under which the phone and the phone user's wallet could be used.” ¶ [0036]. Fig. 3 discloses a GUI “that enables an administrator to manage one or more wallets associated with that administrator and/or multiple users.” ¶ [0055]. “Client-server environments could take the place of the wireless voice network” identified in Fig. 1. Examiner also identifies ¶ [0072], where management of the phone could be based on “using inputs from the device or other sources regarding movement, such an accelerometer in the device or a third party service that is capable of determining when a device is in motion and can communicate that movement to the policy decider.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined setting the setting conditions by another information processing device as explained in Baker, to the known invention of Purves, with the motivation to “establish some measure of parental or administrative control over an account.” Baker, ¶ [0011].

	Purves discloses a satisfied setting condition for behavioral information based on motion. Purves, ¶ [0269] (“the user 2201 may initiate an action by providing both a physical gesture 2202 and a vocal command 2203 to an electronic device 2206. In some implementations, the user may use the electronic device itself in the gesture.”) Purves does not explicitly disclose a satisfied setting condition for behavioral information based on motion within a predetermined time. Therefore, Purves does not disclose but Blahnik discloses:

wherein the satisfied setting condition stored in the registration database in relation to the behavioral information is based on motion information of the information processing device within a predetermined time, and 
(See at least Fig. 9 where “a server” “receive[s] the physical activity goal and the reward 908” and associated text ¶ [0231], “at block 908, the one or more servers can store the reward and may only transmit the physical activity goal to the second user device.” At block 910, the second user device can receive the physical activity goal from the one or more servers.” ¶ [0232]. “At block 920, the one or more servers can transmit the reward to the second user device. For example, server 608 can transmit the reward (e.g., an image file, a video file, a music file, an electronic text document, an electronic message, an amount of virtual currency, a key or passcode for unlocking a service, or the like) previously stored in database 612 to second user device 604 via network 606.” ¶ [0233]. “The physical activity goal can include an amount of physical activity to be performed, a location to be reached, a frequency of engaging in physical activity, meeting a condition within a time constraint, or the like.” ¶ [0205].  
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined a setting condition based on motion information of the information processing device within a predetermined time as explained in Blahnik, to the known invention of Purves, with the motivation to “positively motivate users to engage in physical activity.” Blahnik, ¶ [0004].

Regarding Claim 2, Purves, Baker, and Blahnik disclose
The information processing device according to claim 1, and the circuitry as explained above. 
Purves further discloses
wherein the circuitry receives a remittance process result on the user account as the result of the transaction process.
(Examiner interprets “receives a remittance process result on the user account” as a “making a payment (remittance process) and being notified on the user device of the result.” See at least Fig. 1F, where “You have transferred $50 to John Smith Visa *789 128 and associated text ¶ [0099].)

Regarding Claim 3, Purves, Baker, and Blahnik disclose
The information processing device according to claim 1, and the circuitry as explained above. 
Purves further discloses
wherein the circuitry receives a payment process result from the user account as the result of the transaction process.
(Examiner interprets “receives a payment process result from the user account” as a “receiving a payment and being notified on the user device of the result.” See at least Fig. 1D-1, where a user is notified on their mobile device “V.me alert: Do you want to receive $50.00 from Jen 128”. ¶ [0099].)

Regarding Claim 4, Purves, Baker, and Blahnik disclose
The information processing device according to claim 1 and the circuitry [ ] transmits the behavioral information acquired by the behavioral sensor to the process condition management server as explained above.
Purves further discloses
wherein the circuitry continuously transmits the behavioral information acquired by the behavioral sensor to the process condition management server.
(See at least ¶ [0064], “The biometric information 173 and environmental information 174 detected by the WIVD device 171 may be transmitted (e.g., pushed) to interested, subscribing systems (e.g., the mobile device 172 or other remote systems) continuously, periodically, or upon detection of any unusual activity (e.g., sudden changes in biometric values, biometric values exceeding a predefined threshold, etc.).” “[T]he WIVD device 171 may have … motion sensors, accelerometers, and/or gyroscopes for detecting gesture commands.)

Regarding Claim 5, Purves, Baker, and Blahnik disclose
The information processing device according to claim 1 and the circuitry [ ] transmits the biometric information acquired by the biometric information acquisition sensor to the process condition management server as explained above.
Purves further discloses
wherein the circuitry continuously transmits the biometric information acquired by the biometric information acquisition sensor to the process condition management server.
(See at least ¶ [0064], “The biometric information 173 and environmental information 174 detected by the WIVD device 171 may be transmitted (e.g., pushed) to interested, subscribing systems (e.g., the mobile device 172 or other remote systems) continuously, periodically, or upon detection of any unusual activity (e.g., sudden changes in biometric values, biometric values exceeding a predefined threshold, etc.).”)


Regarding Claim 6, Purves, Baker, and Blahnik disclose
The information processing device according to claim 1 and the transaction process as explained above.
Purves further discloses
wherein the transaction process is a remittance process or a payment process performed in accordance with process condition information [matching gesture for [multi-party payment related action] registered in the process condition management server.
(See at least Fig. 23b and associated text ¶ [0281], “ As shown in FIG. 23b, WIVD may, after determining the gesture and vocal command made, query an action table of a WIVD database 2312 to determine which of the actions matches the provided gesture and vocal command combination. … If the action is a multi-party payment-related action 2315 (i.e., between more than one person and/or entity), … WIVD may then use the account information to perform the transaction between the two parties 2317.”)

Regarding Claim 7, Purves, Baker, and Blahnik disclose
The information processing device according to claim 6 and the process condition information as explained above.
Purves further discloses
wherein the process condition information [matching gesture for [multi-party payment related action] includes information regarding each of a remittance amount, a remitter, and a receiver and the transaction process is performed in accordance with the remittance amount, the remitter, and the receiver recorded in the process condition information.
(See at least ¶ [0281], “If the action is a multi-party payment-related action 2315 (i.e., between more than one person and/or entity), WIVD may retrieve the user's account information 2316, as well as the account information of the merchant, other user, and/or other like entity involved in the transaction. WIVD may then use the account information to perform the transaction between the two parties 2317, which may include using the account IDs stored in each entity's account to contact their payment issuer in order to transfer funds, and/or the like. For example, if one user is transferring funds to another person (e.g., the first user owes the second person money, and/or the like), WIVD may use the account information of the first user, along with information from the second person, to initiate a transfer transaction between the two entities.” “In either the multi-party or the single-party action, WIVD may update 2321 the data of the affected accounts (including: saving a record of the transaction, which may include to whom the money was given to, the date and time of the transaction, the size of the transaction [amount], and/or the like), and may send a confirmation of this update 2322 to the user.” ¶ [0283]. Alternatively, see Fig. 1D-1 disclosing the WIVD performing a transaction with John Smith for $50, electronically, upon recognizing John Smith.)

Regarding Claim 8, Purves, Baker, and Blahnik disclose
The information processing device according to claim 1, the setting condition registered in the process condition management server, and the transaction process as explained above.
Purves further discloses
wherein the one or more setting conditions [merchant accepts QR code for payment/ check in/ whether transaction originates from same location as WIVD] stored in the registration database include positional information of a user who wears or holds the information processing device, and the transaction process is performed on a basis of checking of agreement of the positional information transmitted to the process condition management server with the positional information recorded in the one or more setting conditions.
(See at least ¶ [0059], the WIVD watch 130a may receive messages from a user mobile wallet, merchant system, or a WIVD server, e.g., offers/coupons that are applicable at a merchant store when the user mobile wallet determines the user is physically present in store based on the user's location, and/or user in-store check-in (e.g., see FIG. 1B), etc. In another implementation, the WIVD watch 130a may receive a QR code generated by the user mobile wallet, a merchant store, or a WIVD server, e.g., when any of those entities determines that the user is physically present at a location where the QR code could be utilized. For example, if the user is determined to be at or approaching a stadium for an event, a QR code may be generated for user ticket information, so that the user may use the QR code for admission ( e.g., see 130a in FIG. lC-2).” “[T]he WIVD device may obtain the consumer's GPS location information to generate a check-in message.” ¶ [0073]. “[I]n one implementation, when the mobile wallet 102 determines that a consumer has arrived at a merchant store (e.g., Starbucks coffee, etc.), the mobile wallet may search for relevant offers stored with regard to the merchant 131c (e.g., see 3352 in FIG. 33E) and generate a QR code representing the offer and push/synchronize the QR code to a WIVD device (e.g., the wrist watch 130a) for display. In this way, the consumer may present the QR code on the wrist watch for scanning at a point of sale to redeem the retrieved offer.” ¶ [0074]. “whether the transaction originates from the same location of the WIVD device” ¶ [0077].)

Regarding Claim 9, Purves, Baker, and Blahnik disclose
The information processing device according to claim 1, the setting condition registered in the process condition management server, and the transaction process as explained above.
Purves further discloses
wherein the one or more setting conditions stored in the registration database include behavioral information of a user who wears or holds the information processing device, and the transaction process is performed on a basis of checking of agreement of the behavioral information transmitted to the process condition management server with the behavioral information recorded in the one or more setting conditions.
(See at least Figs. 23a, b, & c, explaining performing a gesture (step 2301), determining meaning of gesture by querying database for match (step 2312). “[T]he user may use the electronic device itself in the gesture” ¶ [0269].)




Regarding Claim 10, Purves, Baker, and Blahnik disclose
The information processing device according to claim 1 and the biometric information acquisition sensor is configured to acquire biometric information as explained above.
Purves further discloses
wherein the biometric information acquisition sensor is configured to acquire biometric information regarding at least one of a fingerprint, 
(See at least ¶ [0067], WIVD device 171 may detect the requested biometric information ( e.g., eye pattern, finger print, facial image, etc.). ¶ [0076] (“iris scanner”). ¶ [0277] (“voice data 2304”). The use of “at least one of” and “or” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Regarding Claim 11, Purves, Baker, and Blahnik disclose
The information processing device according to claim 1 as explained above.
Purves further discloses
further comprising: a positional sensor configured to acquire positional information, wherein the positional sensor includes at least one of a GPS sensor 
(See at least ¶ [0058], “the WIVD watch may comprise a GPS component 106c to obtain user location.” The use of “at least one of” and “or” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Regarding Claim 12, Purves, Baker, and Blahnik disclose
The information processing device according to claim 1 and the behavioral sensor as explained above. 
Purves further discloses 
wherein the behavioral sensor includes an acceleration sensor.
(See at least ¶ [0278], where “WIVD may receive 2305 the data from the user's device, which may include accelerometer and/or gyroscope data pertaining to the gesture.”)

Regarding Claim 13, Purves, Baker, and Blahnik disclose
The information processing device according to claim 1 and the information processing device as explained above.
Purves further discloses 
wherein the information processing device is a wearable terminal mountable on a body of a user. 
(See at least Figs. 1A-1 and 1A-2, disclosing a watch and glasses, which are mountable on a body of the user)

Regarding Claim 14, Purves, Baker, and Blahnik disclose
The information processing device according to claim 1 and the information processing device as explained above.
Purves further discloses 
wherein the information processing device is a wristband type wearable terminal mountable on an arm of a user. 
(See at least Figs. 1A-1 and 1A-2, disclosing a watch and glasses, which are mountable on a body of the user)

Regarding Claim 15, Purves, Baker, and Blahnik disclose
The information processing device according to claim 1 and the information processing device as explained above.
Purves further discloses 
wherein the information processing device is a portable terminal that transmits information received from a wearable terminal to the process condition management server.
(See at least ¶ [0068], “the WIVD device 171 may transmit the detected biometric information 173 along with an authentication request to the WIVD server 178 for verification.” (See at least Figs. 1A-1 and 1A-2, disclosing the WIVD device is a watch and/or glasses.)

Regarding Claims 16, 17, 18, 19, and 20, the limitations are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Purves, Baker, and Blahnik for the same rationale presented in Claim 1 supra.

Regarding Claim 21, Purves, Baker, and Blahnik disclose
The information processing device according to claim 1 and the satisfied setting condition stored in the registration database as explained above.
Blahnik further discloses
wherein the satisfied setting condition stored in the registration database includes positional information of a user who wears or holds the information processing device while the motion information is detected within the predetermined time.   
(See at least ¶ [0205], “The physical activity goal can include an amount of physical activity to be performed, a location to be reached, a frequency of engaging in physical activity, meeting a condition within a time constraint, or the like.”)
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JHM/

/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694                                                                                                                                                                                             


    
        
            
        
            
        
            
    

    
        1 BASCOM Global Internet Services v. AT&T MOBILITY, 827 F.3d 1341 (Fed. Cir. 2016).